DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8. 10-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frinak et al. (US 2006/0272421) in view of Taepke, II et al. (US 2007/0255112).
Regarding claim 1, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the venous access pressure to a standard (see  para. 50, cl. 1).
Frinak does not disclose that if the venous access pressure is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session. 
Taepke, II discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure, using an analyzer, comparing an intravascular blood pressure to a standard, and if it is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session (see para. 30-32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Taepke within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. 
	Regarding claims 3-4, teachings of Taepke and Frinak are described above but as described above, these references do not specifically disclose the standard is a rate of change in the venous access pressure over time or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session. 
	Taepke discloses the standard is a rate of change in the venous access pressure over time (see para. 31) or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session (see para. 31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the standard is a rate of change in the venous access pressure over time or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session in order to determine volume depletion and help the patient. 
	Regarding claim 6, teachings of Taepke and Frinak are described above and do not specifically disclose activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion.
	Taepke discloses activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion (see para. 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Taepke and Frinak include activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion, as disclosed by Taepke, in order to communicate the problem so that it can be addressed.
	Regarding claim 7, teachings of Taepke and Frinak are described above and Frinak further discloses determining the venous access pressure includes correcting the venous access pressure based on a relative height of a drip chamber (see para. 68, 89, 90) and for a viscosity of blood (see para. 50, 56).
Regarding claim 8, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), repeating the measuring, analyzing, and determining steps to determine a plurality of venous access pressure values and calculate a moving average of venous access pressures (see para. 50-56) wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the moving average of venous access pressure to a standard (see  para. 54-56).
Frinak does not disclose that if the venous access pressure is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session. 
Taepke, II discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure, using an analyzer, comparing the moving average of intravascular blood pressures to a standard, and if it is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session (see para. 30-32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Taepke within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. 
	Regarding claims 10-11, teachings of Taepke and Frinak are described above but as described above, these references do not specifically disclose the standard is a rate of change in the venous access pressure over time or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session. 
	Taepke discloses the standard is a rate of change in the venous access pressure over time (see para. 31) or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session (see para. 31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the standard is a rate of change in the venous access pressure over time or the venous access pressure is compared to the standard over a time period of at least 10% of a total period of the hemodialysis session in order to determine volume depletion and help the patient. 
	Regarding claim 13, teachings of Taepke and Frinak are described above and do not specifically disclose activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion.
	Taepke discloses activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion (see para. 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of Taepke and Frinak include activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion, as disclosed by Taepke, in order to communicate the problem so that it can be addressed.
	Regarding claim 14, teachings of Taepke and Frinak are described above and Frinak further discloses determining the venous access pressure includes correcting the venous access pressure based on a relative height of a drip chamber (see para. 68, 89, 90) and for a viscosity of blood (see para. 50, 56).
Claims 1, 2, 8, 9, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frinak in view of Olde et al. (US 2013/0006128).
Regarding claim 1, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the venous access pressure to a standard (see  para. 50, cl. 1).
Frinak does not disclose that if the venous access pressure is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session. 
Olde discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure and finding a blood pressure drop (see para. 4, 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Olde in finding a blood pressure drop indicates intravascular volume depletion within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. As the step of Frinak in comparing venous access pressure to a standard communicates change in intravascular blood pressure and, depending on these results, finding a blood pressure drop (see para. 36, 42, 50-53).
Regarding claim 2, teachings of Olde and Frinak are described above, and Frinak further discloses the standard is an initial, baseline value of venous access pressure determined at a starting point of the hemodialysis session (see 50-56). 
Regarding claim 8, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), repeating the measuring, analyzing, and determining steps to determine a plurality of venous access pressure values and calculate a moving average of venous access pressures (see para. 50-56) wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the moving average of venous access pressure to a standard (see  para. 54-56).
Frinak does not disclose if the moving average of venous access pressures is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session
Olde discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure and finding a blood pressure drop (see para. 4, 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Olde in finding a blood pressure drop indicates intravascular volume depletion within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. As the step of Frinak in comparing the moving average of venous access pressures is outside of a defined range of the standard communicates change in intravascular blood pressure and, depending on these results, finding a blood pressure drop (see para. 36, 42, 50-56).
Regarding claim 9, teachings of Olde and Frinak are described above, and Frinak further discloses the standard is an initial, baseline value of venous access pressure determined at a starting point of the hemodialysis session (see 50-56). 
Regarding claim 15, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the venous access pressure to a standard (see  para. 50, cl. 1). Frinak further discloses the standard is an initial, baseline value of venous access pressure determined at a starting point of the hemodialysis session (see 50-56).
Frinak does not disclose that if the venous access pressure decreases by at least 50% below the baseline value, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session. 
Olde discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure and finding a blood pressure drop (see para. 4, 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Olde in finding a blood pressure drop indicates intravascular volume depletion within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. As the step of Frinak in comparing venous access pressure to a standard communicates change in intravascular blood pressure and, depending on these results, finding a blood pressure drop (see para. 36, 42, 50-53). 
There are very limited ways to have a pressure drop dictate intravascular volume depletion.  A person of ordinary skill has good reason to pursue the known options (having the pressure drop more than 0% up to 100%, etc.) within his or her technical grasp.  If this leads to the anticipated success (pressure drop indicating intravascular volume depletion), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art before the effective filing date of the claimed invention would have the venous access pressure decrease by at least 50% below the baseline value to determine intravascular volume depletion, as this would indicate a pressure drop and related intravascular volume depletion.  
Regarding claim 16, teachings of Frinak and Olde are described above and Frinak further discloses repeating the measuring, analyzing and determining steps to determine a plurality of venous access pressure values and calculate a moving average of venous access pressure values, and comparing the moving average of venous access pressure values to the baseline value (see para. 50-56).
Regarding claim 17, teachings of Frinak and Olde are described above and Frinak further discloses the venous access pressure is compared to the baseline value over a time period of at least 10% of a total period of the hemodialysis session (see para. 50, 56). 
Regarding 19, teachings of Frinak and Olde are described above but these references as described above do not specifically disclose activating an alarm that notifies at least one of the patient or medical personnel of the detected intravascular volume depletion. 
Frinak discloses activating an alarm that notifies at least one of the patient or medical personnel of the detected event/issue (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method include activating an alarm that notifies at least one of the patient or medical personnel of the detected event/issue, as disclosed by Frinak, with the detected event/issue being the intravascular volume depletion, in order to communicate the issue so that it can be properly addressed. 
Regarding claim 20, teachings of Olde and Frinak are described above and Frinak further discloses determining the venous access pressure includes correcting the venous access pressure based on a relative height of a drip chamber (see para. 68, 89, 90) and for a viscosity of blood (see para. 50, 56).
Regarding claim 21, Frinak discloses a method of detecting irregular intravascular pressure in a patient during a hemodialysis session (see Fig. 1, para. 22), the method comprising: measuring venous drip pressure for the patient (see Figs. 1, 2, 6; para. 50, 53-54, 68), with a computer-driven analyzer (see para. 35, 39), analyzing the venous drip pressure and automatically and continuously determining a venous access pressure in proximity to a location of needle insertion into a vascular access pressure in proximity to a location of needle insertion into a vascular access site of the patient (see para. 50-53), wherein the venous drip pressure and the venous access pressure are related by a constant (see para. 53), wherein changes in venous access pressure are representative of changes in intravascular blood pressure (see para. 22, 33, 35, 36, venous access pressure interpreted as intravascular blood pressure); using the analyzer, comparing the venous access pressure to a standard (see  para. 50, cl. 1).
Frinak does not disclose that if the venous access pressure is outside of a defined range of the standard, determining with the analyzer that the patient is experiencing intravascular volume depletion during the hemodialysis session. 
Olde discloses detecting intravascular volume depletion by monitoring changes in intravascular blood pressure and finding a blood pressure drop (see para. 4, 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of Olde in finding a blood pressure drop indicates intravascular volume depletion within the method of Frinak in order to determine intravascular volume depletion, thereby helping the patient detect a problem occurring during hemodialysis. As the step of Frinak in comparing venous access pressure to a standard communicates change in intravascular blood pressure and, depending on these results, finding a blood pressure drop (see para. 36, 42, 50-53).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frinak in view of Taepke as applied to claims 1 and 8 above, and further in view of Wiktor et al. (US 2016/0325034).
	Regarding claims 5 and 12, teachings of Taepke and Frinak are described above and do not specifically disclose turning off a blood pump of a hemodialysis machine if intravascular volume depletion is detected. 
Taepke discloses setting off an alarm if intravascular volume depletion is detected (see para. 32).  Wiktor discloses a limit value of pressure resulting in the termination of treatment, where blood pump of a hemodialysis machine is stopped and alarm set off (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an alarm set off if intravascular volume depletion is detected, as disclosed by Taepke, in order to communicate the problem of intravascular volume depletion. It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stop the blood pump of the hemodialysis machine when the alarm is set off, as disclosed by Wiktor, in order to allow someone to check the system and patient and address the problem of intravascular volume depletion, which could be made worse by continuance of the blood pump. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Frinak in view of Olde as applied to claim 15 above, and further in view of Wiktor.
Regarding claim 18, teachings of Frinak and Olde are described above and do not specifically teach the method further comprising turning off a blood pump of a hemodialysis machine if intravascular volume depletion is detected.
Frinak discloses activating an alarm that notifies at least one of the patient or medical personnel of the detected event/issue (see para. 45). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method include activating an alarm that notifies at least one of the patient or medical personnel of the detected event/issue, as disclosed by Frinak, with the detected event/issue being the intravascular volume depletion, in order to communicate the issue so that it can be properly addressed. 
Wiktor discloses a limit value of pressure resulting in the termination of treatment, where blood pump of a hemodialysis machine is stopped and alarm set off (see para. 45). It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to stop the blood pump of the hemodialysis machine when the alarm is set off, as disclosed by Wiktor, in order to allow someone to check the system and patient and address the problem of intravascular volume depletion, which could be made worse by continuance of the blood pump. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781